In a proceeding pursuant to CPLR article 75 to stay the arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Nassau County (McCabe, J.), entered July 28, 1987, which granted the application.
Ordered that the appeal is dismissed, without costs or disbursements.
CPLR 5513 (a) provides, in pertinent part, that, "[a]n appeal as of right must be taken within thirty days after service upon the appellant of a copy of the judgment or order appealed from and written notice of its entry”. The record herein reveals that although the judgment with notice of entry was served on August 5, 1987, the appellant served its notice of appeal over four months later on or about December 21, 1987. In light of the foregoing, the appellant’s notice of appeal was untimely served, necessitating dismissal of the appeal (see, Masters, Inc. v White House Discounts, 119 AD2d 639; 7 Weinstein-Korn-Miller, NY Civ Prac ¶ 5513.02). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.